Citation Nr: 0200107	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  99-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected carcinoma of the left upper lobe, status 
post resection with chronic obstructive pulmonary disease and 
history of asbestosis.

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected rib pain secondary to a thoracic procedure.

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected surgical scar subsequent to a thoracotomy.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1957 to June 1961 
with approximately one year and 10 months of prior service.

By rating decision in August 1992, service connection for 
hearing loss was denied.  The veteran received written notice 
of this determination by letter of the same month; however, 
he failed to file a timely appeal therefrom and that rating 
action is final.  

By rating decision in February 1999, service connection was 
awarded for carcinoma of the left upper lobe, status post 
resection, with chronic obstructive pulmonary disease and 
history of asbestosis, which was assigned a 10 percent 
disability evaluation.  By rating decision in October 1999, 
service connection was awarded for rib pain secondary to a 
thoracic procedure which was assigned a 10 percent 
evaluation; and service connection was awarded for a scar 
subsequent to a thoracotomy, which was also assigned a 10 
percent evaluation.  Finally, by rating decision in August 
2001, the issue of service connection for muscle damage 
relating to the thoracotomy was denied. 

In regard to the claim for higher evaluations for the 
service-connected scar, rib pain and carcinoma of the left 
upper lobe, status post resection with chronic obstructive 
pulmonary disease and history of asbestosis, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the February 1999 rating decision was the 
initial grant of service connection for carcinoma of the left 
upper lobe, status post resection, with chronic obstructive 
pulmonary disease and history of asbestosis; and as the 
rating decision in October 1999 was the original grant of 
service connection for rib pain secondary to thoracic 
procedure and service connection for a scar subsequent to the 
thoracotomy, the Board will consider whether staged ratings 
should be assigned for these service-connected disabilities 
pursuant to the holding in Fenderson.  

The veteran has requested that the claim of entitlement to 
service connection for bilateral hearing loss be reopened.  
The current claim arises from a July 2000 rating decision of 
the Muskogee, Oklahoma Regional Office (RO), which again 
denied the veteran's claim of service connection for hearing 
loss.

The veteran testified before the undersigned member of the 
Board by way of a videoconference hearing which was conducted 
in September 2001.

During the September 2001 hearing, the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was raised.  It was noted at the hearing that this issue had 
not been adjudicated (or at least there was no evidence of an 
adjudication in the file) at the time of the hearing.  
Thereafter, the above referenced August 2001 rating decision 
was placed in the claims file which shows that a claim for 
TDIU benefits had been denied.  Although the representative 
is currently contending that VA has refused to adjudicate 
this issue, as a denial is now of record, the veteran may 
file a notice of disagreement with this decision should he so 
elect.  See 38 C.F.R. § 20.201 (2001).  In addition, the 
issues of service connection for nerve damage and heart 
disability resulting from service-connected disability have 
been raised but not developed; therefore, they are referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
hearing loss was previously denied by rating decision in 
August 1992.

2.  The veteran did not file a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  Pulmonary function testing includes a FEV-1/FVC reading 
of 70 percent.

5.  The veteran's rib pain is manifested by the absence of 
one rib with no significant bone regeneration.

6.  The service-connected surgical scar is not poorly 
nourished with repeated ulceration and there is no evidence 
of limitation of function of the chest area relative to the 
surgical scar.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1992 rating decision 
that denied entitlement to service connection for hearing 
loss is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (2001).

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected carcinoma of the left upper lobe, 
status post resection, with chronic obstructive pulmonary 
disease (COPD) and history of asbestosis have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.96(a), 
4.97, Diagnostic Code 6604 (2001).

3.  The criteria for the assignment of a rating in excess of 
10 percent for rib pain secondary to a thoracic procedure 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§  4.71a, Diagnostic Code 5297, 4.96(a) (2001).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected surgical scar 
subsequent to a thoracotomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence claim

On the veteran's June 1957 enlistment examination, whispered 
voice hearing was 15/15.  On the June 1961 separation 
physical examination, it was indicated that audiometric 
screening examination had been conducted and that the results 
were normal.  

By rating decision in August 1992, it was determined that the 
claim of service connection for hearing loss was denied as 
the medical evidence did not show the presence of hearing 
loss in service or within the first post service year and 
there was no evidence of acoustic trauma during service.  The 
veteran received written notice of this denial by letter in 
August 1992.  He failed to take any action with respect to 
the August 1992 denial; thus, this decision became final.  
38 C.F.R. §§ 3.104, 20.302 (2001).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

Evidence received since the August 1992 rating denial 
consists of the following:

On VA audiological evaluation in November 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
60
70
LEFT
15
30
60
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The assessment was normal sloping to severe sensorineural 
hearing loss of both ears.

In November 1999, the veteran indicated that he had worked 
during service in an engine room where he was exposed to 
acoustic trauma which had now caused bilateral hearing loss.  

The veteran testified in September 2001 that he was exposed 
to acoustic trauma during service.

The additional evidence submitted in the form of the November 
1999 VA audiometric data and assessment constitutes evidence 
that was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether the veteran currently suffers from bilateral 
sensorineural hearing loss.  As the referenced audiometric 
testing shows that the veteran suffers from bilateral 
sensorineural hearing loss, this is evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156.  This medical statement 
therefore constitutes new and material evidence and the 
veteran's claim is reopened.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be remanded to the RO for fulfillment of the duty to 
assist, the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claim.   


II.  Higher evaluation claims

With regard to the three claims for a higher evaluation, the 
Board notes that these claims arose following the assignment 
of initial disability ratings.  On an original claim, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In this case, all evidence necessary for an equitable 
disposition of the veteran's claims has been obtained and the 
VA has fulfilled its duty to assist.   The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grants of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating these claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 


single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.  

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a).


A)  Factual background

In April 1990, a left upper lobectomy was performed; the 
diagnosis was carcinoma of the left upper lung.  

A March 1995 pulmonary function test revealed that spirometry 
was normal.

On VA pulmonary examination in March 1995, the diagnoses were 
adenocarcinoma of the left lung, status post left upper 
lobectomy without any evidence of tumor recurrence; history 
of asbestos exposure with no clinical, pathologic or 
radiologic evidence of asbestos related pulmonary disease to 
include pleural disease, pleural fibrosis, asbestosis, or 
mesothelioma.    

On VA pulmonary examination in December 1998, it was reported 
that the veteran had stopped working as an auto mechanic four 
to six years prior to the examination due to suffering from 
shortage of breath.  In 1989, the veteran developed left 
upper chest region pain.  A left upper lobectomy was 
performed in April 1990.  While in the service, the veteran 
worked for almost four years in boiler maintenance during 
which time he was exposed to asbestos.  The veteran reported 
that he would become short of breath when walking less than 
50 yards.  A well healed left thoracotomy 


scar was not red, warm, tender or indurated.  There was 
dullness of the lower one-half of the left lung with good 
motion of the lung base on inspiration.  There was fair air 
entry globally with expiration being equal to inspiration.  
The diagnoses included clinical findings being compatible 
with chronic obstructive pulmonary disease.

An April 1999 pulmonary function test (PFT) revealed the 
following scores.  Forced   Expiratory Volume in one second 
(FEV-1) of 64 percent of predicted pre-bronchodilator and 74 
percent of predicted post-bronchodilator; FEV-1/Forced Vital 
Capacity (FVC) of 66 pre-bronchodilator and 70 post-
bronchodilator; and Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) of 67 percent predicted.  Additional PFT 
results include December 1998 when FEV-1 was 73 percent; FEV-
1/FVC was 71 percent (with DLCO not available).  Testing in 
April 1990 showed FEV-1 of 97 percent and FEV-1/FVC of 82.8 
percent.  

On VA scar examination in June 1999, it was reported that the 
veteran had served as a machinist mate during service.  He 
reported having had problems with a scar following a 
thoracotomy.  Due to pain in the area of the scar, the 
veteran was having trouble moving his arm over his head.  
Apparently, the ribs would overlap each other and get in a 
frozen position where they would be difficult to move which 
caused fairly severe pain.  The scar would occasionally give 
a feeling of a radiating burning feeling coming away from it 
to other areas of the anterior thorax.  Pain from the scar 
was more or less continuous.  The rib pain, which was 
dependent on certain positions, was keeping him from working 
as an auto mechanic.  The assessment was a history of pain 
secondary to a thoracic procedure.  It was felt that scar 
pain could be handled by intralesional injection.

On VA fee basis examination in April 2000, a left thoracotomy 
scar was present.  It measured 50 cms. in length from the 
mid-left upper back down underneath the left breast.  The 
width was about 2 mm or 0.2 cm.  There was no tenderness, 
texture was soft and color was blank with skin color.  There 
was no disfigurement other than the scar.  There was no 
ulceration or breakdown, edema or adherence.  There was no 
elevation, depression or loss of underlying tissue.  There 
was no 


inflammation, keloid formation or limitation of function due 
to the scar.  The lungs inflated well with good filling of 
air.  There was a one to one inspiratory to expiratory ratio 
with no congestion or wheezing.  There was no restricted 
disease.  The ninth left rib had been removed during the 
thoracotomy.  There was no tenderness, effusion, redness, 
heat, drainage, or other sign of infection.  There was no 
angulation, false motion, loose motion, malunion, non-union, 
false joint, intra-articular involvement or shortening.  
There was no sign of osteomyelitis.  There was no involucrum, 
sequestrum or draining sinus.  The veteran suffered from 
pain, abnormal motion, swelling and locking, but he did not 
suffer from pain, stiffness, inflammation, instability, 
weakness, or drainage.  The rib condition was constant and 
was excruciating in nature.  Flare-ups occurred daily due to 
simple movements.  Due to this situation, the veteran 
indicated that he was unable to do the job that he had done 
all his life.  Current symptoms relating to the scar were 
swelling, itching and pain.  The diagnoses were a scar 
subsequent to a thoracotomy; rib pain secondary to thoracic 
procedure; and carcinoma of the left upper lobe of the left 
lung resected and healed.  Breathing testing showed that the 
veteran had normal pulmonary function.  The veteran's 
contention that he could not perform his usual occupation was 
not evidenced on physical examination and evaluation.  The 
effects on daily living were minimal.    

In July 2000, the veteran was seen with severe pain of the 
left lateral chest wall which started when he reached out his 
left arm.  An August 2000 treatment notation shows that the 
veteran continued to complain of left shoulder and left 
lateral chest pain.  There was no evidence of swelling or 
erythema.  The impression was bursitis of the left shoulder.  

The results of pulmonary function testing, apparently 
conducted in January 2001 and as reported in treatment notes 
of K. Reed, M.D., indicate that pre-Albuterol, the veteran 
had an FEV-1 of 93 percent and FVC of 100 percent, basically 
normal.

The veteran testified in September 2001 that he was exposed 
to asbestos during service.




B)  Higher evaluation for COPD

By rating decision prepared in February 1999, the veteran was 
awarded service connection for carcinoma of the left upper 
lobe, status post resection with COPD and history of 
asbestosis, and that disability was evaluated as 10 percent 
disabling under Diagnostic Code 6604, effective from May 27, 
1998.

COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6604.  A disability falling under DC 6604 is evaluated 
as 10 percent disabling with a forced expiratory volume in 
one second (FEV-1) of 71- to 80- percent predicted, or; FEV- 
1/forced vital capacity (FVC) of 71 to 80 percent, or; DLCO 
by the Single Breath Method (SB) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted with FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 
percent evaluation is warranted with FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). 

In this case, the pulmonary function examination conducted in 
April 1999 disclosed that the veteran's FEV-1 was 74 percent 
of predicted, his FEV-1/FVC ratio was 70 percent, and his 
DLCO was 67 percent.  Comparing the veteran's results to the 
rating criteria, the FEV-1/FVC result of 70 percent is within 
the range warranting a 30 percent evaluation.  The test 
results do not meet the criteria, however, for a 60 percent 
evaluation for the FEV-1, FEV-1/FVC or DLCO criteria.  In 
fact, the veteran's results fall far short from reaching any 
of the necessary findings for a 60 percent rating.  The last 
rating criterion for a 60 percent evaluation, the maximum 
oxygen consumption criterion, was not completed as part of 
the April 1999 PFT. The veteran was unable to perform the Raw 
testing procedure.  

Considering the fact that the available PFT criteria fall far 
short of meeting a 60 percent evaluation, coupled with the 
fact that the veteran was unable to complete the testing, the 
Board finds that the evidence does not support more than a 30 


percent evaluation.  Accordingly, the Board concludes that 
the evidence supports a 30 percent evaluation, but no higher.  

The Board acknowledges that the PFT results obtained in 
December 1998 do not meet the criteria for a rating higher 
than 10 percent.  The FEV-1/FVC of 71 percent, however, is 
very close to the FEV-1/FVC of 70 percent in April 1999, 
which does support a 30 percent rating.  It is noted that the 
results of private PFT in January 2001 also do not support a 
30 percent rating.  The complete results of such testing are 
not of record, however, and the Board declines to reduce the 
assigned rating based upon such incomplete results.  With 
application of  38 C.F.R. § 4.7, the Board concludes that the 
PFT's (i.e. the FEV-1/FVC) support a 30 percent rating for 
the entire period in question.  Thus, the assignment of a 
staged rating is not appropriate for this issue.  Fenderson, 
supra.


C)  Higher evaluation for rib pain and surgical scar

By rating decision in October 1999, the veteran's residuals 
of a thoracotomy was deemed to be manifested by rib pain, 
assigned a 10 percent evaluation under DC 5297 and for a scar 
which was assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Under DC 7804, superficial 
scars which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Relative to consideration of a higher evaluation for a scar, 
Diagnostic Code 7805 provides that scars are rated on 
limitation of function of the part affected.

With regard to the provisions of the Diagnostic Codes 
pertaining to scars, the current 10 percent evaluation has 
been assigned for demonstrable pain and tenderness of the 
scar.  This is the highest possible evaluation under DC 7804.  
There has been no clinical finding that the residual scarring 
includes any ulceration.  There is also no evidence of 
limitation of functioning of the left upper chest area due to 
the scar.  To the contrary, medical evidence refers to 
limitation of motion due to pain of the thoracic region.  
Thus, the provisions of 7803 and 7805 do not provide a basis 
for an evaluation in excess of the current 10 percent.  

With regard to the claim for a higher evaluation for rib pain 
secondary to a thoracotomy, removal of one rib or resection 
of two or more ribs without regeneration warrants a 10 
percent evaluation.  A 20 percent evaluation requires the 
removal of two ribs. 38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2001).  

The RO granted compensation for the thoracotomy and assigned 
a 10 percent evaluation for that disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5297.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  As discussed 
above, a separate 10 percent evaluation has been assigned 
under DC 7804 for the tender and painful scar resulting from 
the thoracotomy.

The Board observes that the veteran is currently in receipt 
of a 10 percent evaluation for rib pain.  In this case, the 
veteran's left ninth rib was removed.  This evaluation 
represents the maximum available for removal of one rib under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5297.  
Despite complaints of pain, there is no clinical or other 
objective evidence of functional impairment associated with 
this service-connected disability.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
higher evaluation for rib pain or a surgical scar.  As 
pointed out earlier, separate ratings under Diagnostic Codes 
6604 and 6844 (post-surgical residual (lobectomy, 
pneumonectomy, etc.)) are not permitted pursuant to 38 C.F.R. 
§ 4.96(a).  The Board has identified no basis for elevation 
to the next higher evaluation due to the severity of the 
overall disability.  Finally, as the record does not support 
the assignment of an evaluation in excess of 10 percent for 
the service connected scar or rib pain at any time since the 
inception of the award of service connection, the holding in 
Fenderson, supra, is not for application relative to these 
issues.


D)  Extraschedular evaluations

As to the question of an extraschedular rating relative to 
the three claims at bar, the Board finds that marked 
interference with employment is not shown.  Although the 
veteran has indicated that there is interference with his 
past employment as a mechanic, the record shows that he is 
still employed at his shop.  In this context, the schedular 
disability evaluations that have been assigned adequately 
compensate him for disability stemming from these disorders.  
There also has been no showing that the veteran's 
disabilities have necessitated frequent periods of 
hospitalization or that the severity of the conditions 
otherwise render impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent only, the benefit 
sought on appeal is granted.

Entitlement to the assignment of a 30 percent evaluation for 
the service-connected carcinoma of the left upper lobe, 
status post resection, with chronic obstructive pulmonary 
disease and history of asbestosis is granted effective from 
the date of claim on May 27, 1998, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
service-connected rib pain secondary to a thoracic procedure 
is denied.

Entitlement to a rating in excess of 10 percent for the 
service-connected surgical scar subsequent to a thoracotomy 
is denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss, the veteran's 
claim must be evaluated on the merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  The duty to assist also includes conducting a 
thorough and contemporaneous examination which takes into 
consideration records of prior medical examinations and 
treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993).  In 
view of the medical evidence of record, the veteran should be 
afforded an examination to include an opinion as to whether 
the veteran's current bilateral sensorineural hearing loss is 
the result of inservice exposure to acoustic trauma.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The veteran should also be afforded 
VA ear and audiological examinations.  
Based on a review of the medical evidence 
and the current examinations, the 
examiners should provide a medical 
opinion as to whether it is at least as 
likely as not that current bilateral 
sensorineural hearing loss is the result 
of exposure to acoustic trauma during 
service.  The answer to this question 
should be formulated using the underlined 
standard of proof.  Complete reasons and 
bases for the medical opinions must be 
provided for the record.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate.  If the examinations are 
inadequate for any reason, the RO should 
return the examination report(s) to the 
examiner(s)and request that all questions 
be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for scheduled 
examination without good cause.  If the 
veteran fails to appear for scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The veteran and his representative 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



